1    Carolyn D. Phillips #103045
     Attorney at Law
2    P.O. Box 5622
     Fresno, California 93755-5622
3    559/248-9833

4    Attorney for DANIEL V. GUINN

5

6

7

8                       IN THE UNITED STATES DISTRICT COURT IN AND FOR THE
                                      EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES,                            )     Case No. 1:06-cr-00016 DAD
11
                                               )     REVISED
12                       Plaintiff,            )     STIPULATION AND
                                               )     ORDER TO CONTINUE
13                                             )     SENTENCING HEARING
     vs.                                       )
14                                             )     Date: January 15, 2019
     DANIEL V. GUINN,                          )     Time: 10:00 a.m.
15                                             )     Judge Dale A. Drozd
                         Defendant.            )
16

17         Each party by and through their respective counsel stipulate and agree to

18
     continue the sentencing hearing currently set for December 9, 2019, at 10:00 a.m., to
19
     January 15, 2020 at 10:00 a.m., to allow the defendant additional time to investigate and
20
     respond to the U.S. Probation’s Dispositional Memorandum received by counsel
21

22

23                                            1
1    November 25, 2019. Counsel has reviewed the Dispositional Memorandum with the

2    defendant, but needs additional time for investigation and sentencing preparation.

3           Defendant Guinn agrees that the delay resulting from the continuance shall be

4    excluded in the interests of justice, including but not limited to, the need for the period

5    of time set forth herein for further defense preparation pursuant to 18 U.S.C.

6
     §3161(h)(7)(B(i)).
7
        SO STIPULATED.
8
        Dated:      December 5, 2019
9                                              /s/ Carolyn D. Phillips
                                               Carolyn D. Phillips
10
                                               Attorney for Defendant
11                                             DANIEL V. GUINN

12      Dated:      December 5, 2019           McGREGOR W. SCOTT
                                               United States Attorney
                                               By: /s/ Vincente Tennerelli
13
                                               Assistant U.S. Attorney
14
                                               Attorneys for Plaintiff
15                                             United States of America

16
                                                   ORDER
17
        IT IS SO ORDERED. The status hearing currently set for December 9, 2019 shall be
18

19   continued to January 15 at 10:00 a.m.

20   IT IS SO ORDERED.

21      Dated:     December 6, 2019
                                                    UNITED STATES DISTRICT JUDGE
22

23                                             2
